\.'




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KENNETH MALIK MILLER,
              Plaintiff,

             v.                                             CIVIL ACTION NO. 19-CV-2456

      TAMMY FERGUSON, et al,
          Defendants.
                                                                                   FILED
                                                                                   AUG 29 2019
                                              MEMORANDUM                       KATE BARKMAN, Clerk
                                                                             BY.          Dep. Cferk
      SLOMSKY,J.                                                           AUGUST     2-B-5 , 2019
              Plaintiff Kenneth Malik Miller, a prisoner currently incarcerated at SCI Phoenix, filed

      this civil action pursuant to 42 U.S.C. § 1983 based on allegations related to the destruction of

      inmate property during the transfer of prisoners from SCI Graterford to SCI Phoenix. He names

      as Defendants: (1) Tammy Ferguson, Superintendent of SCI Graterford and SCI Phoenix; (2)

      Mandy Sipple, Deputy Superintendent of SCI Graterford and SCI Phoenix; (3) "C.E.R.T. John

      Does," the employees responsible for the move; and (4) Secretary of Correction John Wetzel.

      Miller seeks to proceed in forma pauperis and has also filed a Motion for a Preliminary

      Injunction. 1 For the following reasons, the Court will grant Miller leave to proceed informa

      pauperis, dismiss his Complaint without prejudice for failure to state a claim, and deny the

      Motion for Preliminary Injunction without prejudice to Miller asserting the claim as a new cause

      of action.




      1
       Miller also filed a Motion for Extension of Time to comply with the Court's prior Order
      directing that he submit his prison account statement (ECF No. 6), which the Court will deny as
      moot because Miller was able to comply with the Order on a timely basis.
                                                       1
I.        FACTS2

          Miller was previously incarcerated at SCI Graterford. As that prison was closing,

inmates and their property were relocated to SCI Phoenix. Miller alleges members of a

Corrections Emergency Response Team ("CERT") took custody of prisoners' property in

connection with the move. Miller alleges generally that prisoners' property was destroyed, lost,

or left in disarray. He also makes allegations that there were personal disputes among permanent

staff at SCI Graterford/Phoenix and members of CERT. He claims that certain CERT members

engaged in a systematic conspiracy designed to harm and frustrate the prisoners by damaging

and destroying their personal property during the move to SCI Phoenix. This included religious

items, legal material, family photos and personal care products. Miller claims that the "root

cause of their actions [was] inherently racism and religious discrimination" because the John

Does are "white males, ex military personnel, and live in the middle district, thus their motive

was no other than hatred." (Compl. at 27.)3

         Miller's allegations are at times stated generally, discussing the experiences of

"prisoners" in conclusory and collective terms, rather than alleging how he himself was injured

by the actions he describes. He also describes the actions of the named supervisory Defendants

in general terms. For example, he asserts that Defendants Wetzel, Ferguson and Sipple, each of

whom are supervisory officials at SCI Graterford/Phoenix, "are indirectly responsible [for the

actions of the John Doe CERT Defendants] as they hired, and was overseer of these Defendants,

and thus, they knew, or should have known about the crimes this group of officers were engaging




2
    The allegations are taken from Miller's Complaint. (See ECF No. 2.)
3
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.


                                                  2
in, since hundreds of prisoners were complaining and hundreds of staff members witnessed and

had to address this matter to the Defendants." (Id. at 24.)

          Miller asserts claims under the Due Process clause of the Fourteenth Amendment based

upon the destruction of property. (Id. at 33.) He also raises an Eighth Amendment claim based

on "cruel and unusual treatment" and deliberate indifference, a racial hatred and religious

discrimination claim, and a claim described as "In house post deprivation remedies to make

amends."4 (Id. at 34.) Miller attached to his Complaint an affidavit he signed, as well as

affidavits from several prisoners who are not parties to this case, explaining that he filed

grievances to remedy the loss of property but that the grievance process at SCI Phoenix was

suspended and frustrated. (Id. at 47-59.) Grievances that Miller attached as exhibits to his

Complaint reflect that he lost the following property in the course of the transfer: (1) legal

materials; (2) family photos; (3) the manuscript for a self-published book; (4) religious articles;

(5) sneakers; and (6) handcrafted art work. (Id. at 63-64.) It appears that a settlement of Miller's

property loss claims resulted in his receiving $190 credited to his prison trust account, even

though he valued the loss at $5,258.92. (Id. at 39-40.)

II.       STANDARDOFREVIEW

          The Court grants Miller leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 5 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ l 915(e)(2)(B)(ii) is governed by the




4
    The Court interprets this language to refer to failures in the prison grievance system.
5
 However, as Miller is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                    3
same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Miller is proceeding prose,

the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir.

2011).

III.     DISCUSSION

         "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Miller has failed to state a claim.

         A.     Lack of Standing

         Many of Miller's allegations pertain to general conduct that occurred during the

transition, but which did not affect him. "[A] plaintiff must assert his or her own legal interests

rather than those of a third party" to have standing to bring a claim. See Twp. of Lyndhurst, N.J.

v. Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir. 2011) (quotations omitted)). Specifically, "[t]o

have standing to bring a claim in federal court, a plaintiff must show, inter alia, that he has

'suffered an injury in fact-an invasion of a legally protected interest which is (a) concrete and

particularized; and (b) actual or imminent, not conjectural or hypothetical."' Marin v. Leslie,

337 F. App'x 217,219 (3d Cir. 2009) (per curiam) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992)). To the extent Miller is raising claims based on conduct that did not




                                                  4
directly affect his property or cause him harm, and to the extent Miller is raising claims on behalf

of other inmates, he lacks standing to pursue those claims.

        B.      Shutting Down the Grievance System

        Miller's allegations about the failures of the prison grievance system also do not state a

claim. "Prison inmates do not have a constitutionally protected right to a grievance process."

Jackson v. Gordon, 145 F. App'x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v.

Beard, 324 F. App'x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, although the

ineffectiveness of the grievance system would affect the analysis regarding whether Miller

properly exhausted his claims as required by the Prison Litigation Reform Act, it does not

provide an independent basis for a constitutional claim. The Court will therefore dismiss any

claims based on allegations related to the grievance system.

        C.     Eighth Amendment Claims

       The destruction of Miller's property also does not provide a basis for a claim under the

Eighth Amendment. Conditions of confinement violate the Eighth Amendment's prohibition on

cruel and unusual punishment if they satisfy two criteria. First, the conditions "must be,

objectively, sufficiently serious" such that a "prison official's act or omission ... result[s] in the

denial of the minimal civilized measure oflife's necessities." Farmer v. Brennan, 511 U.S. 825,

834 ( 1994) (citations and internal quotation marks omitted). Second, the official responsible for

the challenged conditions must exhibit a "sufficiently culpable state of mind," which "[i]n

prison-conditions cases ... is one of deliberate indifference to inmate health or safety." Id The

destruction of property does not equate to a sufficiently serious deprivation that would give rise

to a claim under the Eighth Amendment. See Payne v. Duncan, Civ. A. No. 15-1010, 2017 WL

542032, at *9 (M.D. Pa. Feb. 9, 2017) ("'Plaintiff's claim for destruction of property under



                                                   5
the Eighth Amendment does not constitute a deprivation oflife's necessities."), aff'd, 692 F.

App'x 680 (3d Cir. 2017); Dean v. Folino, Civ. A. No. 11-525, 2011 WL 4527352, at *3 (W.D.

Pa. Aug. 22, 2011) (allegations regarding destruction of property did not state Eighth

Amendment claim), report and recommendation adopted, 2011 WL 4502869 (W.D. Pa. Sept.

28, 2011). Accordingly, the Court will dismiss Miller's Eighth Amendment claims.

       D.      Fourteenth Amendment Claims

       Miller is also pursuing a due process claim under the Fourteenth Amendment based on

the loss and/or destruction of his property. However, there is no basis for a due process claim

because Pennsylvania law provides Miller with an adequate state remedy. See Spencer v. Bush,

543 F. App'x 209,213 (3d Cir. 2013) ("'[A]n unauthorized intentional deprivation

of property by a state employee does not constitute a violation of the procedural requirements of

the Due Process Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy

for the loss is available."' (quoting Hudson v. Palmer, 468 U.S. 517,533 (1984))); Shakur v.

Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per curiam) (explaining that the Pennsylvania

Tort Claims Act provides an adequate remedy for a willful deprivation of property).

Accordingly, Miller has not stated a basis for a due process claim because state law provides him

a remedy for his destroyed property. See McNeil v. Grim, 736 F. App'x 33, 35 (3d Cir. 2018)

(per curiam) ("[E]ven if McNeil claimed that the prison grievance procedures were

constitutionally inadequate, Pennsylvania's state tort law would provide an additional adequate

remedy.").

       Miller also appears to be raising race based equal protection claims under the Fourteenth

Amendment. However, nothing in Miller's Complaint suggests that he was treated differently

due to his membership in a protected class. Indeed, prisoners do not constitute a protected class



                                                6
for Fourteenth Amendment purposes, see Myrie v. Comm 'r, N.J. Dep't of Corr., 267 F.3d 251,

263 (3d Cir. 2001 ), and Miller has not alleged that he was treated differently from others who

were similarly situated. See Phillips v. Cty. ofAllegheny, 515 F.3d 224, 243 (3d Cir. 2008) (to

state an equal protection claim on a "class of one" theory, "a plaintiff must allege that (1) the

defendant treated him differently from others similarly situated, (2) the defendant did so

intentionally, and (3) there was no rational basis for the difference in treatment"); see also Faruq

v. McCollum, 545 F. App'x 84, 87 (3d Cir. 2013) ("To state a claim for race- or religion-based

discrimination, [plaintifl] needed to show specifically that he received different treatment from

that received by other similarly situated inmates." (citing Williams v. Morton, 343 F.3d 212, 221

(3d Cir. 2003)). To the contrary, the Complaint reflects that Miller is alleging that many inmates

were subjected to the same or similar conditions of which he complains. Accordingly, Miller has

not alleged a basis for an equal protection claim.

IV.    MOTION FOR PRELIMINARY INJUNCTION

       In his Motion for Preliminary Injunction (ECF No. 7), Miller asserts that, following his

filing of the Complaint in his case, he was told by unspecified prison officials that they will no

longer be supplying origami paper for Miller's use in creating origami art and teaching origami

to other inmates. (Id at 4.) He seeks a preliminary injunction "to protect plaintiff against

defendants retaliatory actions, their equal protection violation, their discriminatory conduct, their

vindictive behavior, and their cruel and unusual treatment against plaintiff only because he

grievanced [sic], exhausted and filed a civil rights complaint against defendants." (Id.) He

alleges there is a substantial threat of irreparable harm if the injunction is not granted because his

teaching origami to other inmates is "good for mental, psychological, emotional, spiritual and

biological health, but its also good for plaintiff well being as well." (Id at 8.) He also alleges



                                                  7
that teaching is his therapy and helps him cope. (Id) Miller asserts that the harm he suffers

outweighs any harm that granting the injunction may cause to the Defendants because origami is

not threatening or harmful and there is no legitimate penological justification for the failure to

supply the paper. (Id. at I 0-11.) He alleges that the public interest favors granting the injunction

because he creates art for family, friends, the sick, and schools. (Id at 13.)

       A party seeking the "extraordinary remedy'' of a temporary restraining order or

preliminary injunction must establish: "(I) a likelihood of success on the merits; (2) that it will

suffer irreparable harm if the injunction is denied; (3) that granting preliminary relief will not

result in even greater harm to the nonmoving party; and (4) that the public interest favors such

relief." Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004), abrogation in patent

cases recognized by Am. Beverage Corp. v. Diageo N. Am., Inc. 936 F. Supp. 2d 555 (W.D. Pa.

2013); Pileggi v. Aichele, 843 F. Supp. 2d 584,592 (E.D. Pa. 2012) ("The standard for granting

a temporary restraining order under Federal Rule of Civil Procedure 65 is the same as that for

issuing a preliminary injunction."). Moreover, in the prison context, a request for injunctive

relief''must always be viewed with great caution because 'judicial restraint is especially called

for in dealing with the complex and intractable problems of prison administration."' Goffv.

Harper, 60 F.3d 518,520 (8th Cir. 1995) (quoting Rogers v. Scurr, 676 F.2d 1211, 1214 (8th

Cir. 1982)). Preliminary injunctive relief is ''not a tool for prisoners to use to regulate 'in every

way, every day, the terms and conditions of plaintiff's confmement simply because they are "in

court'" ... ". Stiel v. Fed. Bureau ofPrisons, Civ. A. No. 16-3832, 2017 WL 2656646, at *4

(D.N.J. June 19, 2017) (quoting Muhammad v. Director ofCorrections, Civ. A. No. 07-375,

2009 WL 161075, at *1 (E.D. Cal. Jan. 22, 2009)). Thus, where a plaintiff requests an injunction

that would require the Court to interfere with the administration of a prison, "appropriate



                                                   8
'
    ..



         consideration must be given to principles of federalism in determining the availability and scope

         of equitable relief." Rizzo v. Goode, 423 U.S. 362, 379 (1976). The federal courts are not

         overseers of the day-to-day management of prisons and prison officials require broad

         discretionary authority as the "operation of a correctional institution is at best an extraordinarily

         difficult undertaking." Wol.ff v. McDonnell, 418 U.S. 539,566 (1974). Accordingly, prison

         administrators should be accorded wide-ranging deference in the adoption and execution of

         policies and practices that are needed to preserve internal order and to maintain institutional

         security. Beard v. Banks, 548 U.S. 521,529 (2006); Bell v. Wolfish, 441 U.S. 520,527 (1979).

                 Miller has not satisfied the standard for issuance of a preliminary injunction. First, as the

         Court has determined that his Complaint fails to state plausible claims as pied, he cannot show

         that he is likely to succeed on the merits of his claims. In any event, the subject matter of the

         Motion is not addressed in the Complaint. Second, while the Court understands Miller's desire

         to engage in teaching origami to other inmates, both as a benefit to them as well as himself, his

         inability to do so do to the lack of supplies is not sufficient to allege that he will suffer

         irreparable harm, that Defendants will not suffer greater harm, or that the public interest favors

         granting relief. Access to origami paper and teaching origami are not necessities of life and,

         therefore, Miller cannot assert a deliberate indifference claim based on unnamed prison officials

         denying him access to them. Farmer v. Brennan, 51 I U.S. 825,832 (1994) (holding that,

         because prison officials must ensure that both convicted inmates and pretrial detainees receive

         adequate food, clothing, shelter, and medical care, they must "'take reasonable measures to

         guarantee [their] safety[,]'" (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)); Hudson

         v. McMillian, 503 U.S. I, 8-9 (1992) (holding that a condition of confinement violates the Eighth

         Amendment only if it is so reprehensible as to be deemed inhumane under contemporary



                                                            9
.•


     standards or such that it deprives an inmate of minimal civilized measure of the necessities oflife

     and that the conditions exist as a result of deliberate indifference by prison officials); Rhodes v.

     Chapman, 452 U.S. 337,348 (1981) ("Although job and educational opportunities diminished

     marginally as a result of double celling, limited work hours and delay before receiving education

     do not inflict pain, much less unnecessary and wanton pain; deprivations of this kind simply are

     not punishments."). 6

     V.     CONCLUSION

             For the foregoing reasons, the Court will dismiss Miller's Complaint for failure to state a

     claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). See Hernandez v. Corr. Emergency Response

     Team, 771 F. App'x 143 (3d Cir. 2019) (per curiam) (affirming dismissal of amended complaint

     where inmate "alleged in his complaint that when he and all other prisoners were moved from

     SCI Graterford to SCI Phoenix, many prisoners' possessions were destroyed or damaged,

     including his legal materials"). However, Miller will be permitted to file an amended complaint

     in the event he can cure any of the defects in his claims. An appropriate Order follows.

                                                     BY THE COURT:




     6
       To the extent that Miller may believe that the denial of his origami paper and ability to teach
     the art to other inmates was taken by prison officials in retaliation for his filing the instant case,
     he may assert that claim in a new lawsuit in which he names as defendants the prison officials
     who so acted to violate his rights.
                                                        10
